Citation Nr: 9914338	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-48 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for chloracne, claimed 
as a residual of Agent Orange exposure.

2. Entitlement to a rating in excess of 10 percent for 
recurrent furunculosis of the buttock.  

3. Entitlement to a compensable rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 1995 rating decision, which 
denied entitlement to service connection for chloracne, and 
increased ratings for furunculosis of the buttocks and tinea 
pedis.  


FINDINGS OF FACT

1.  The veteran has provided medical evidence establishing an 
etiological relationship between post-service chloracne and 
exposure to Agent Orange while the veteran served in Vietnam.  

2.  The veteran's service connected furunculosis is not 
demonstrated to result in limitation of function of the 
buttocks.  

3.  The veteran's service connected tinea pedis, while marked 
in nature, is presently characterized by no more than 
exfoliation, exudation, or itching and involvement of an 
exposed surface or extensive area, and no limitation of 
function.  


CONCLUSIONS OF LAW

1.  Chloracne is the result of Agent Orange exposure in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998)

2.  The criteria for a rating in excess of 10 percent for 
furunculosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 4.20, 4.118, Part 4, Code 
7899-7804 (1998)

3.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 10 percent rating for tinea pedis 
are met.  38 U.S.C.A. § 1155, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 4.7, 4.118, Part 4, Codes 7806, 7813 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document repeated treatment for 
skin disorders.  In an August 1969 treatment note, the 
veteran had a rash on his stomach and his buttocks.  It was 
also noted that he had athlete's foot.  Follow-up treatment 
was required.  

The VA examined the veteran for compensation purposes in 
December 1970.  At that time, he reported that he developed 
boils on his back and buttocks while in service.  He also 
indicated he had mild athlete's foot for some time.  On 
examination, there were several small furuncles on the 
buttocks.  He had several scars, which were the residuals of 
previous lesions on the back and buttocks.  Mild scarring was 
present between the toes of both feet.  A KOH preparation 
from the pustular lesion was negative.  Fungal high fever was 
found in the KOH preparation from the feet.  The diagnoses 
were furunculosis, recurrent, involving the skin of the 
buttocks, of moderate severity; and mild tinea pedis of the 
feet.  The veteran was to be started on a course of 
medication.  

On a subsequent VA examination in June 1971, the impression 
was recurrent furunculosis and tinea pedis.  The presence of 
Grade IV cystic acne on the lower face, neck, back and 
buttocks was reported when the veteran was examined by the VA 
in May 1972.  The impression, after the veteran was examined 
for compensation purposes by the VA in June 1973, was cystic 
acne with accompanying recurrent furunculosis of the 
buttocks, now in a rather quiescent state; clinical tinea 
cruris; and mild clinical tinea pedis.  On VA examination in 
May 1975, the veteran indicated that he first experienced the 
eruption of large cystic lesions on his buttocks and back 
while he was serving in Vietnam.  The impression on 
examination was cystic acne with resolved acne conglobata; 
and recurrent tinea pedis.  

The veteran was afforded a general medical examination for 
purposes of the Agent Orange registry in January 1995.  He 
contended that the scars on his back and "bumps" were the 
result of Agent Orange exposure.  There were multiple keloids 
on the posterior neck, with some scarring on the upper back.  
Marked tinea versicolor and tinea pedis were reported, as 
well as onychomycosis of the toenails.  The veteran was 
referred for dermatological consultation.  On this 
consultation, there was an incidental finding on the nape of 
the neck of keloidal scars intermixed with a few pustules.  
There was marked ice pick scarring intermixed with a few 
pustules, as well as scarring on the upper to midback.  There 
were no active lesions on the upper or midback, buttocks or 
groin.  On assessment, the incidental finding was acne 
keloidalis nuchae.  The examiner concluded that there was 
some type of acneiform eruption that had resulted in 
scarring.  This eruption may have been due to a rather severe 
recurrent furunculosis, but the distribution of the lesions 
was unusual in that it involved the buttocks and lower back.  
This made the examiner suspicious of the possibility of an 
Agent Orange-induced chloracne type of eruption.  The 
examiner concluded that the acneiform eruption, chloracne or 
folliculitis, had resolved with time and needed no further 
treatment.  

In conjunction with the current claim, the VA examined the 
veteran in June 1995.  He indicated that during service, he 
began to have a rash on his back, legs and groin for which he 
required treatment.  Currently, he indicted that he received 
quarterly treatment from the VA, with "pills and ointment."  
On examination, there were follicular papules and nodules 
over the back and posterior arms.  There was atrophic 
scarring present over this area and over the buttocks.  
Hypertrophy and keloidal scarring was present over the 
posterior neck.  Scaling of the feet and dystrophy of the 
nails was reported.  The diagnoses were folliculitis; 
scarring; acne keloidalis nuchae; and tinea pedis.  The 
examiner concluded that the acneiform lesions on the 
posterior back did not resemble classic chloracne.  However, 
the veteran had been under therapy, which may have modified 
the appearance of this disease.  The scarring on the back and 
buttocks was consistent with a history of chloracne.  

The veteran provided testimony at a formal hearing before a 
VA hearing officer in March 1996.  He testified that, prior 
to service in Vietnam, he did not have any problems with skin 
disorders.  (Transcript, hereinafter T-1).  He indicated that 
the skin disorders were on his feet, back, buttocks and 
groin.  (T-2,3).  He used medication for the disorders, and, 
while they got better, they never went away.  (T-4).  

The veteran submitted a letter dated in July 1996 by a VA 
physician.  This physician noted that the veteran had 
extensive scarring on his back and buttocks area "most 
likely due to chloracne resulting from Agent Orange 
exposure."  He indicated that this was the only condition 
that was actually known to be a sequelae of Agent Orange 
exposure.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  Treatment was required for skin disorders 
of the back, feet, and buttocks.  Multiple scars were noted 
on the back when the veteran was seen in March 1997.  There 
were multiple hypertrophic nodules nuchae.  The assessment 
was acne keloidalis nuchae and chloracne.  In a June 1997 
note, the assessment was folliculitis keloidal nuchae, and 
acne (chloracne?).  

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991).

Entitlement to service connection for chloracne

The veteran has contended that chloracne is the result of 
Agent Orange exposure, and that service connection is 
accordingly appropriate.  Under the provisions of 38 C.F.R. 
§ 3.307(a)(6) (1998), a disease associated with exposure to 
certain herbicide agents will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  The diseases 
associated with Agent Orange exposure shall qualify under 
these provisions if they become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneiform disease consistent with 
chloracne must have become manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 

If the veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975 
and has chloracne, he shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998). 

The evidence indicates that the veteran served in Vietnam 
from May 1969 to May 1970.  A review of the initial 
examinations after service, beginning in December 1970, does 
not show the presence of chloracne.  Rather, such a disorder 
was not demonstrated until many years after service, and more 
than one year after the last date that the veteran could have 
been exposed to Agent Orange while serving in Vietnam.  
Hence, the Board finds that service connection for chloracne, 
utilizing the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 (1998), would be inappropriate.  

However, as the United States Court of Appeals for the 
Federal Circuit pointed out in Combee v. Brown, 34 F.3rd 1039 
(Fed. Cir. 1994), the veteran is not precluded from 
establishing service connection based on actual causation 
from exposure, notwithstanding the fact that the disability 
is among those for which presumptive service connection would 
be appropriate.  Id. at 1042; see also Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

In this regard, the Board has considered the reports of 
examination and treatment.  The findings on the January 1995 
examination made the examiner suspicious of the possibility 
of an Agent Orange-induced chloracne type of eruption.  While 
the acneiform lesions on the back noted on the June 1995 
examination did not resemble classic chloracne, the scarring 
seen at that time on the back and buttocks was consistent 
with a history of chloracne.  Of particular importance to the 
Board is the July 1996 statement from a VA physician.  This 
physician concluded that the extensive scarring on the 
veteran's back and buttocks was most likely due to chloracne 
resulting from Agent Orange exposure.  

Based on the aforementioned evidence, the Board is of the 
opinion that chloracne shown on repeated examinations and 
treatment subsequent to service is the result of Agent Orange 
exposure.  Under such circumstances, service connection for 
chloracne is granted.  

Increased rating for recurrent furunculosis of the buttocks

Initially, the Board notes that the 10 percent rating for 
recurrent furunculosis of the buttocks has been in effect for 
more than 20 years.  Hence, it is protected under the 
provisions of 38 U.S.C.A. § 110 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The veteran's furunculosis is rated by analogy to scars.  
38 C.F.R. § 4.20 (1999).  The current 10 percent rating is 
appropriate when the area is tender, painful or ulcerated.  
38 C.F.R. § 4.118, Codes 7803 and 7804 (1998).  For a rating 
in excess of 10 percent to be warranted, the scars must 
result in limitation of function. 38 C.F.R. § 4.118, Code 
7805 (1998).  A review of the findings on examination and 
treatment does not lead to such a conclusion.  

When the veteran was examined for purposes of inclusion in 
the Agent Orange registry in January 1995, there were no 
active lesions on the buttocks.  While atrophic scarring was 
noted when the VA examined the veteran in June 1995, it was 
not found that this scarring resulted in any limitation of 
function of the buttocks.  Similar findings were reported in 
the July 1996 statement from the VA treating physician and on 
outpatient treatment. 

In view of the limited findings on examination and treatment, 
the Board concludes that limitation of function of the 
buttocks, supporting a rating in excess of 10 percent, has 
not been demonstrated.  Accordingly, the veteran's claim to 
this extent must be denied.  

Increased rating for tinea pedis

The veteran's tinea pedis, under the criteria set forth in 
38 C.F.R. § 4.118, Part 4, Code 7813 (1998) is to be rated as 
dermatophytosis, which is itself rated as for eczema under 
the provisions of 38 C.F.R. § 7806 (1998).  As with eczema, 
the evaluation will depend upon the location and extent of 
the disease and the repugnant disfigurement or other 
disabling characteristics of the manifestations of the 
disease.  Pursuant to applicable law and regulation, a 10 
percent evaluation would require demonstrated evidence of 
exfoliation, exudation, or itching and involvement of an 
exposed surface or extensive area.  38 C.F.R. Part 4, Code 
7806 (1998).

A review of the findings on record indicates that the 
veteran's tinea pedis was described as  "marked" when he 
was examined for compensation purposes in January 1995.  On 
examination in June 1995, there was scaling of the feet and 
dystrophy of the nails.  Reports of outpatient treatment 
document the need for treatment of this disorder.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998)

Utilizing the provisions of 38 C.F.R. § 4.7, the Board 
concludes that a 10 percent rating for the tinea pedis is 
appropriate, in view of the fact that continued treatment is 
required, and that the disorder was described as "marked" 
when the veteran was examined in January 1995.  In so 
concluding, however, the Board further finds that a rating in 
excess of 10 percent is not appropriate.  While he has 
required treatment for this disorder, it has been on an 
outpatient basis and utilized a regimen of creams.  There is 
currently no evidence that the veteran suffers from the 
constant exudation or itching, extensive lesions, or marked 
disfigurement requisite to the assignment of an evaluation in 
excess of 10 percent.  38 C.F.R. Part 4, Code 7806 (1998).  
Nor is there any indication that hospitalization or more 
aggressive treatment has been required.  The veteran has not 
presented evidence that his tinea pedis results in 
significant limitation of function of his feet.  There is no 
report of difficulty walking, or other such limitations.  
Accordingly, in determining that a 10 percent rating is 
warranted for tinea pedis, the Board specifically concludes 
that a rating in excess of 10 percent is not warranted.  

In reaching the above decisions with regard to the veteran's 
claims for increased ratings, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the veteran's service-connected tinea pedis.  


ORDER

Service connection for chloracne is granted.  

An increased (10 percent) rating for tinea pedis is granted, 
to the extent noted and subject to the provisions governing 
the payment of monetary benefits.  

An increased rating for furunculosis is denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

 

